Case 1:21-cv-02685-JGK Document 10 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DOLORES ENID GONZALEZ,

Plaintiff,
21-cv-2685 (JGK)
- against -
ORDER

 

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

JOHN G. KOELTL, District Judge:

The defendant should submit the certified Administrative
Record by August 6, 2021.

SO ORDERED.

Dated: New York, New York

| Soh 6 Geter.

\Gohn G. Koeltl
United States District Judge

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: _VAS/202[

 

 

 

 

 

 
